COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                           January 28, 2022

         Audrey E. Manriquez                               M. Cecilia Hellrung
         Department of Family and Protective               Attorney at Law
         Services                                          2600 McCullough Avenue
         300 Dolorosa, 5th Floor                           San Antonio, TX 78212
         San Antonio, TX 78205                             * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *
                                                           Jay Brandon
         Georgina Escobedo                                 Assistant District Attorney
         123 Fridell Street                                Paul Elizondo Tower
         San Antonio, TX 78237                             101 W. Nueva, 3rd Floor
         * DELIVERED VIA E-MAIL &                          San Antonio, TX 78205
         POSTAL *                                          * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00502-CV
                 Trial Court Case Number:       2020PA01973
                 Style: In the Interest of N.J.E. Jr., N.J.E., E.M.E., and E.J.E.



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                                 Very truly yours,
                                                                 MICHAEL A. CRUZ, Clerk of
                                                                 Court


                                                                 _____________________________
                                                                 Veronica L. Gonzalez
                                                                 Deputy Clerk, Ext. 5-3220


         cc: Joe D. Gonzales (DELIVERED VIA E-MAIL)
         Ryan G. Anderson (DELIVERED VIA E-MAIL)
         Shawn Sheffield (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 28, 2022

                                      No. 04-21-00502-CV

              IN THE INTEREST OF N.J.E. JR., N.J.E., E.M.E., AND E.J.E.,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01973
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       Appellant G.E. appeals the trial court’s termination of his parental rights. Appellant’s
court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on
appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill her ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights). In compliance with the procedure set out in Anders, appellant’s
attorney has shown that she sent a letter to appellant, which explained his right to review the
record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15,
2018, no pet.); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that
she had enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re
A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4.

       Counsel also enclosed a copy of a form motion for access to the appellate record. See
Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL
21157944, at *4. If appellant wishes to review the appellate record, she must file a motion within
ten days from the date of this order.

       Further, if appellant desires to file a pro se brief, we ORDER that she do so on or before
February 17, 2022. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court
                                           MINUTES
                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas

                                         January 28, 2022

                                      No. 04-21-00502-CV

              IN THE INTEREST OF N.J.E. JR., N.J.E., E.M.E., AND E.J.E.,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01973
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       Appellant G.E. appeals the trial court’s termination of his parental rights. Appellant’s
court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on
appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill her ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights). In compliance with the procedure set out in Anders, appellant’s
attorney has shown that she sent a letter to appellant, which explained his right to review the
record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15,
2018, no pet.); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that
she had enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re
A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4.

       Counsel also enclosed a copy of a form motion for access to the appellate record. See
Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL
21157944, at *4. If appellant wishes to review the appellate record, she must file a motion within
ten days from the date of this order.

       Further, if appellant desires to file a pro se brief, we ORDER that she do so on or before
February 17, 2022. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.

                                                     /s/ Liza A. Rodriguez
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.
                                          /s/ Michael A. Cruz
                                          MICHAEL A. CRUZ, Clerk of Court




Entered this 28th day of January, 2022.                           Vol _Page_